Exhibit 10.89

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

Execution Copy

 

     

Barclays Bank PLC

5 The North Colonnade

Canary Wharf, London E14 4BB

Facsimile:+44(20)77736461

Telephone: +44 (20) 777 36810

 

c/o Barclays Capital Inc.

as Agent for Barclays Bank PLC

745 Seventh Ave

New York, NY 10019

Telephone: +1 212 412 4000

Confirmation of Additional OTC Warrant Transaction

 

Date:    March 13, 2013 To:    Iconix Brand Group, Inc.    Attention: Chief
Executive Officer    Telephone No.: 212-730-0030    Facsimile No.: 212-391-0127
From:    Barclays Capital Inc., acting as Agent for Barclays Bank PLC

Dear Sir / Madam:

The purpose of this letter agreement (this “Confirmation”) is to set forth the
terms and conditions of the Transaction entered into between Barclays Bank PLC
(“Barclays”), through its agent Barclays Capital Inc. (the “Agent”), and Iconix
Brand Group, Inc. (“Counterparty”) on the Trade Date specified below (the
“Transaction”). This Confirmation constitutes a “Confirmation” as referred to in
the Master Agreement specified below.

The definitions and provisions contained in the 2006 ISDA Definitions (the “Swap
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions” and, together with the Swap Definitions, the “Definitions”), in
each case as published by the International Swaps and Derivatives Association,
Inc., are incorporated into this Confirmation. In the event of any inconsistency
between the Swap Definitions and the Equity Definitions, the Equity Definitions
will govern, and in the event of any inconsistency between the Definitions and
this Confirmation, this Confirmation will govern. References herein to the
“Transaction” shall be deemed to be references to a “Share Option Transaction”
for the purposes of the Equity Definitions and to a “Swap Transaction” for the
purposes of the Swap Definitions. For purposes of the Transaction, “Warrant
Style”, “Warrant Type”, “Number of Warrants” and “Warrant Entitlement” (each as
defined below) shall be used herein as if such terms were referred to as “Option
Style”, “Option Type”, “Number of Options” and “Option Entitlement”,
respectively, in the Definitions.

 

1



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

This Confirmation, together with the Agreement (as defined below), evidences a
complete and binding agreement between you and us as to the terms of the
Transaction to which this Confirmation relates. This Confirmation, shall be
subject to, and form part of, an agreement in the 1992 form of the ISDA Master
Agreement (Multicurrency Cross Border) (the “Master Agreement” or “Agreement”)
as if we had executed an agreement in such form (but without any Schedule and
with elections specified in the “ISDA Master Agreement” Section of this
Confirmation) on the Trade Date. In the event of any inconsistency between the
provisions of that Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction. The parties hereby agree that the
Transaction evidenced by this Confirmation shall be the only Transaction subject
to and governed by the Agreement.

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

General Terms:

Trade Date:

   March 13, 2013

Effective Date:

   March 18, 2013, subject to cancellation of the OTC Warrant Transaction prior
to 5:00 p.m. (New York City time) on such date by the Counterparty. In the event
of such cancellation, any payments previously made hereunder, including the
Premium, shall be returned to the person making such payment. In addition,
Counterparty shall reimburse Barclays for any costs or expenses (including
market losses) relating to the unwinding of its hedging activities in connection
with the Transaction (including any loss or cost incurred as a result of its
terminating, liquidating, obtaining or reestablishing any hedge or related
trading position).

Warrant Style:

   European

Warrant Type:

   Call

Seller:

   Counterparty

Buyer:

   Barclays

Shares:

   Shares of common stock, $0.001 par value, of Counterparty (Security Symbol:
“ICON”).

Components:

   The Transaction will be divided into individual Components, each with the
terms set forth in this Confirmation, and, in particular, with the Daily Number
of Warrants and Expiration Date set forth in this Confirmation. The valuation
and exercise of the

 

2



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

   Transaction and the payments and deliveries to be made upon settlement of the
Transaction will be determined separately for each Component as if each
Component were a separate Transaction under the Agreement.

Number of Warrants:

   1,620,260, in the aggregate for the Transaction

Daily Number of Warrants:

   For any Expiration Date, the unexercised Number of Warrants on such day
divided by the remaining number of Expiration Dates (including such day) and
rounded down to the nearest whole number, with the balance of the Number of
Warrants exercised on the final Expiration Date.

Warrant Entitlement:

   One (1) Share per Warrant

Strike Price:

   $35.5173

Premium:

   $[***]

Premium Payment Date:

   The Effective Date; provided no cancellation of the Transaction has occurred
prior to 5:00 p.m. (New York City time) on such date by the Counterparty.

Exchange:

   NASDAQ Global Market

Related Exchange(s):

   All Exchanges

Full Exchange Business Day:

   A Scheduled Trading Day that has a scheduled closing time for its regular
trading session at 4:00 p.m. (New York City time) or the then standard closing
time for regular trading on the Exchange and is not a Disrupted Day. Procedures
for Exercise:    In respect of any Component   

Expiration Time:

   11:59 p.m. (New York City time).

Expiration Dates:

   The 75 consecutive Full Exchange Business Days beginning on and including
June 18, 2018, each shall be the Expiration Date for a number of Warrants equal
to the Daily Number of Warrants on such date and shall relate to a separate
Component; provided that if not all such 75 consecutive Full Exchange Business
Days have occurred as of the Final Disruption Date, the Calculation Agent shall
have the right to elect, in its reasonable discretion, that the Final Disruption
Date shall be the final Expiration Date (irrespective of whether such date is a

 

3



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

   Disrupted Day or an Expiration Date in respect of any of the Warrants) and
the Settlement Price for the Final Disruption Date shall be determined by the
Calculation Agent in a commercially reasonable manner. Notwithstanding the
foregoing and anything to the contrary in the Equity Definitions, if a Market
Disruption Event occurs on any Scheduled Trading Day otherwise, (i) the
Calculation Agent may determine that such day is a Disrupted Day only in part,
in which case the Calculation Agent may make adjustments to the Daily Number of
Warrants for the relevant Component for which such day shall be the Expiration
Date and the Daily Number of Warrants for Expiration Dates that follow such day
and (ii) the Settlement Price for such Disrupted Day may be adjusted by the
Calculation Agent as appropriate on the basis of the nature and duration of the
relevant Market Disruption Event. Any day on which the Exchange is scheduled as
of the Trade Date to close prior to its normal closing time shall be considered
a Disrupted Day in whole. Section 6.6 of the Equity Definitions shall not apply
to any Valuation Date occurring on an Expiration Date.

Final Disruption Date:

   The date that immediately follows the scheduled Expiration Date for the final
Component by nine Scheduled Trading Days.

Exercise Dates:

   Each Expiration Date shall be an Exercise Date for a number of Warrants equal
to the Daily Number of Warrants on such date.

Automatic Exercise:

   Applicable; provided that Section 3.4(a) of the Equity Definitions shall
apply to Cash Settlement and Net Physical Settlement; and provided further that,
unless all Warrants have been previously exercised hereunder, a number of
Warrants for each Expiration Date equal to the Daily Number of Warrants for such
Expiration Date shall be deemed to be automatically exercised.

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions shall be amended by deleting the
words “at any time during the one hour period that ends at the relevant
Valuation Time, Latest Exercise Time, Knock-in Valuation Time or Knock-out
Valuation Time, as the case may be” and replacing them with the words “at any
time during the regular trading session on the Exchange, without regard to after
hours or

 

4



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

  

any other trading outside of the regular trading session hours”, by amending and
replacing clause (a)(ii) thereof in its entirety with “(ii) an Exchange
Disruption that the Calculation Agent determines is material”, by amending and
restating clause (a)(iii) thereof in its entirety to read as follows: “(iii) an
Early Closure that the Calculation Agent determines is material” and by adding
the words “, or (iv) a Regulatory Disruption” after clause (a)(iii) as restated
above.

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

Regulatory Disruption:    A “Regulatory Disruption” shall occur if Barclays
determines in its reasonable good faith discretion and based on the advice of
counsel that it is appropriate in light of legal, regulatory or self-regulatory
requirements or related policies or procedures for Barclays to refrain from all
or any part of the market activity in which it would otherwise engage in
connection with the Transaction. Barclays will notify Counterparty promptly of
any determination that a Regulatory Disruption has occurred. Disrupted Day:   
The definition of “Disrupted Day” in Section 6.4 of the Equity Definitions shall
be amended by adding the following sentence after the first sentence: “A
Scheduled Trading Day on which a Related Exchange fails to open during its
regular trading session will not be a Disrupted Day if the Calculation Agent
determines that such failure will not have a material impact on Barclays’
ability to unwind any hedging transactions related to the Transaction.”
Counterparty’s Telephone Number and Facsimile Number and Contact Details for
purpose of Giving Notice:   

Address:            1450 Broadway

New York, NY 10018

Attention:          Chief Executive Officer

Facsimile:         +1-212-391-0127

Telephone:        +1-212-730-0030

Valuation:    In respect of any Component   

Valuation Dates:

   Each Exercise Date

 

5



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

 

Settlement Terms: In respect of any Component    Cash Settlement:    Applicable;
provided that it shall be a condition of Counterparty’s right to elect Cash
Settlement that Counterparty delivers to Buyer on the date of the Cash
Settlement election a representation signed by Counterparty that Counterparty is
not aware of, and is not in possession of, any material non-public information
regarding itself or the Shares. “Material” information for these purposes is any
information to which an investor would reasonably attach importance in reaching
a decision to buy, sell or hold the Shares. Settlement Currency:    USD
Settlement Price:    For each Valuation Date, the volume-weighted average price
per Share (“VWAP”) calculated from 9:30 a.m. to 3:50 p.m., as observed under the
heading Bloomberg “VWAP” on Bloomberg page “ICON <equity> AQR SEC” (or any
successor thereto) (or if such volume-weighted average price is unavailable, the
market value of one Share on such Valuation Date, as determined by the
Calculation Agent); provided that if the scheduled weekday closing time of the
Exchange for any Valuation Date is later than 4:00 p.m. (without regard to after
hours or any other trading outside of the regular trading session hours) the
VWAP shall be calculated for such Valuation Date from 9:45 a.m. until 15 minutes
prior to such later closing time of the Exchange. Cash Settlement Payment Date:
   With respect to each Valuation Date, three (3) Currency Business Days after
the final Valuation Date. Settlement Method Election:    Applicable with respect
to Cash Settlement or Net Physical Settlement only; provided that any election
made pursuant to this Settlement Method Election provision shall be irrevocable
and shall apply to every Component. Electing Party:    Counterparty Settlement
Method Election Date:    Ten (10) Business Days prior to the Expiration Date for
the Component with the earliest scheduled Expiration Date. Default Settlement
Method:    Net Physical Settlement.

 

6



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

Net Physical Settlement:

   In the event that the Counterparty elects, or is deemed to elect, to settle
the Transaction by Net Physical Settlement, subject to “Conditions to Net
Physical Settlement” below, Counterparty shall deliver to Barclays on the
Settlement Date a number of Shares (the “Delivered Shares”) equal to the Share
Delivery Quantity, provided that in the event that the number of Shares
calculated comprises any fractional Share, only whole Shares shall be delivered
and an amount in cash equal to the value of such fractional share shall be
payable by the Counterparty to Barclays in lieu of such fractional Share.

Share Delivery Quantity:

   For each Exercise Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Physical Settlement Amount for such Exercise Date
divided by the Settlement Price on the Valuation Date in respect of such
Settlement Date plus an amount in cash in lieu of any fractional Shares (based
on the applicable Settlement Price).

Net Physical Settlement Amount:

   For any Exercise Date, an amount equal to the product of (i) the Number of
Warrants being exercised on the relevant Exercise Date, (ii) the Strike Price
Differential for such Exercise Date and (iii) the Warrant Entitlement.

Strike Price Differential:

   For any Valuation Date, (i) if the Settlement Price is greater than the
Strike Price, an amount equal to the excess of such Settlement Price over the
Strike Price for such Valuation Date or (ii) if such Settlement Price is less
than or equal to the Strike Price, zero.

Settlement Date:

   Settlement with respect to each Exercise Date shall occur on the third (3rd)
Full Exchange Business Day following the final Valuation Date, provided that
Barclays shall have the right to request by prior written notice to Counterparty
a Settlement Date with respect to any Exercise Date and the related Share
Delivery Quantity that is three (3) Full Exchange Business Days following such
Exercise Date. Such request shall not unreasonably be denied. Other Provisions
Applicable to Net Physical Settlement:    The provisions of Sections 9.1(c), 9.4
(except that “Settlement Date” shall be as defined above, unless a Settlement
Disruption Event prevents delivery of such Shares on that date), 9.8, 9.9,
9.11(as modified herein), 9.12 and 10.5 of the Equity Definitions will be

 

7



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

   applicable, as if “Physical Settlement” applied to the Transaction.
Notwithstanding Section 9.11 of the Equity Definitions, but subject to
“Conditions to Net Physical Settlement” below, the parties acknowledge that any
Shares delivered to Barclays may be, upon delivery, subject to restrictions and
limitations arising from Counterparty’s status as issuer of the Shares under
applicable securities laws as a result of the fact that Counterparty is the
issuer of the Shares, and the parties agree that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws that exist as a
result of the fact that Counterparty is the issuer of the Shares.

Conditions to Net Physical Settlement:

   If, in connection with, or within six months following, delivery of Shares
hereunder, Barclays notifies the Counterparty that Barclays has reasonably
determined after advice from counsel that there is a considered risk that such
Shares are subject to restrictions on transfer in the hands of Barclays pursuant
to the rules and regulations promulgated under the Securities Act of 1933, as
amended (the “Securities Act”), then Counterparty shall either (i) deliver
Shares that are covered by an effective registration statement of Counterparty
for immediate resale by Barclays or (ii) agree to deliver additional Shares so
that the value of such Shares as determined by the Calculation Agent to reflect
an appropriate liquidity discount, equals the value of the number of Shares that
would otherwise be deliverable if such Shares were freely tradable upon receipt
by Barclays.    (A) If Counterparty elects to deliver Shares as described in
above clause (i), then promptly following such notification from Barclays   

(a) Counterparty shall afford Barclays a reasonable opportunity to conduct a due
diligence investigation with respect to Counterparty that is customary in scope
for underwritten offerings of equity securities that yields a result
satisfactory to Barclays;

 

8



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

  

(b) Counterparty shall as soon as practicable make available to Barclays an
effective registration statement for immediate resale (the “Registration
Statement”) in form and content reasonably satisfactory to Barclays and
Counterparty and filed pursuant to Rule 415 under the Securities Act, and such
prospectuses as Barclays may reasonably request to comply with the applicable
prospectus delivery requirements (the “Prospectus”) for the resale by Barclays
of such number of Shares as Barclays shall reasonably specify in accordance with
this paragraph, such Registration Statement to be effective and Prospectus to be
current until the earliest of the date on which (1) all Delivered Shares have
been sold by Barclays, (2) Barclays has advised Counterparty that it no longer
requires that such Registration Statement be effective, (3) all remaining
Delivered Shares could be sold by Barclays without registration pursuant to Rule
144 promulgated under the Securities Act (the “Registration Period”) or (4)
Counterparty has provided a legal opinion in form and substance reasonably
satisfactory to Barclays (with customary assumptions and exceptions) that the
Shares issuable upon exercise of these Warrants will be freely tradable under
the Securities Act upon delivery to Barclays and not subject to any legend
restricting transferability. It is understood that the Registration Statement
and Prospectus will cover a number of Shares equal to the aggregate number of
Shares (if any) reasonably estimated by Barclays to be potentially deliverable
by Counterparty in connection with Net Physical Settlement hereunder (not to
exceed the Maximum Deliverable Share Amount) and shall be subject to the same
suspension of sales during “blackout dates” as provided in the following
paragraph; and

  

(c) Counterparty will enter into a registration rights agreement with Barclays
in form and substance reasonably acceptable to Barclays and Counterparty, which
agreement will contain among other things, customary representations and
warranties and indemnification, restrictions on sales during “blackout dates” as
provided for in the

 

9



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

  

registration rights agreement (the “Registration Rights Agreement”) entered into
by Counterparty on or about the date hereof, provide for delivery of comfort
letters and opinions of counsel and other rights relating to the registration of
a number of Shares equal to the number of Delivered Shares and other Shares
deliverable hereunder up to the Maximum Deliverable Share Amount.

   (B) If Counterparty elects to deliver Shares as described in above clause
(ii), then promptly following such notification from Barclays   

(a) Counterparty shall afford Barclays and any potential institutional purchaser
of any Shares identified by Barclays a reasonable opportunity to conduct a due
diligence investigation with respect to Counterparty that is customary in scope
for private placements of equity securities subject to execution of any
customary confidentiality agreements;

  

(b) Counterparty shall enter into an agreement (a “Private Placement Agreement”)
with Barclays on commercially reasonable mutually acceptable terms in connection
with the private placement of such Shares by Counterparty to Barclays or an
affiliate and the private resale of such shares by Barclays or such affiliate,
substantially similar to private placement purchase agreements customary for
private placements of equity securities, in form and substance commercially
reasonably satisfactory to Barclays and Counterparty, which Private Placement
Agreement shall include provisions relating to the indemnification of, and
contribution in connection with the liability of, Barclays and its affiliates,
shall provide for the payment by Counterparty of all expenses in connection with
such resale, including all reasonable and documented fees and expenses of
counsel for Barclays, shall contain representations, warranties and agreements
of Counterparty reasonably necessary or advisable to establish and maintain the
availability of an exemption from the registration requirements of the
Securities Act for such resales, and shall use reasonable best efforts

 

10



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

  

to provide for the delivery of accountants’ “comfort letters” to Barclays or
such affiliate with respect to the financial statements and certain financial
information contained in or incorporated by reference into the offering
memorandum prepared for the resale of such Shares;

  

(c) Barclays shall sell the Delivered Shares in a commercially reasonable manner
until the amount received by Barclays for the sale of the Shares (the “Proceeds
Amount”) is equal to the Net Physical Settlement Amount. Any remaining Delivered
Shares shall be returned to Counterparty. If the Proceeds Amount is less than
the Net Physical Settlement Amount, Counterparty shall promptly deliver upon
notice from Barclays additional Shares to Barclays until the U.S. dollar amount
from the sale of such Shares by Barclays equals the difference between the Net
Physical Settlement Amount and the Proceeds Amount. In no event shall
Counterparty be required to deliver to Barclays a number of Shares greater than
the Maximum Deliverable Share Amount.

   (C) Notwithstanding the foregoing: (I) if Counterparty has elected to deliver
Shares as described in clause (i) above and either (a) Counterparty does not
provide for the sale of the Shares under the Registration Statement as provided
in the Registration Rights Agreement or (b) some Shares cannot be registered
under the Registration Statement due to Rule 415(a)(4) under the Securities Act,
then the provisions of sub-paragraph (B) shall apply to the extent Counterparty
has not satisfied its obligations hereunder by the delivery of Shares pursuant
to sub-paragraph (A). (II) If sub-paragraph (B) is applicable and Counterparty
fails to satisfy its obligations under such sub-paragraph (B), then Counterparty
may deliver unregistered Shares of equivalent value to the Net Physical
Settlement Amount (or, if applicable, the unsatisfied portion thereof). The
value of any unregistered Shares so delivered shall be discounted to reflect an
appropriate liquidity discount (determined by Barclays in a commercially
reasonable manner, taking into account Barclays’ policies and determinations
with respect to any transfer restrictions that Barclays deems it

 

11



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

   advisable to observe in connection with sales of such Shares). (III) If some
or all of the Delivered Shares cannot be used to close out stock loans in the
shares of Counterparty entered into to establish or maintain short positions by
Barclays in connection with the Transaction without a prospectus being required
by applicable law to be delivered to such lender, then the value of any such
Delivered Shares shall reflect the cost (determined by the Calculation Agent in
good faith and in a commercially reasonable manner and taking into account the
policies and determinations of Barclays with respect to compliance with
applicable legal and regulatory requirements) to Barclays of trading Shares in
order to close out its hedge position if any, in all cases for purposes of
calculating the Delivered Shares. In no event shall Counterparty be required to
top up the delivery in cash. Limitations on Net Physical Settlement by
Counterparty:    Notwithstanding anything herein or in the Agreement to the
contrary, the number of Shares that may be delivered at settlement of all
Components by Counterparty shall not exceed 2,430,390 Shares at any time (the
“Maximum Deliverable Share Amount”), as adjusted by Calculation Agent to account
for any subdivision, stock-split, stock combination, reclassification or similar
dilutive or anti-dilutive event with respect to the Shares resulting from
corporate action of the Issuer.    Counterparty represents and warrants that the
number of Available Shares as of the Trade Date is greater than the Maximum
Deliverable Share Amount. Counterparty covenants and agrees that (i)
Counterparty shall not take any action of corporate governance or otherwise to
reduce the number of Available Shares below the Maximum Deliverable Share and
(ii) Counterparty shall use its reasonable efforts to cause the number of
Available Shares at all times to be greater than the Maximum Deliverable Share
Amount.    For this purpose, “Available Shares” means the number of Shares
Counterparty currently has authorized (but not issued and outstanding) less the
maximum number of Shares that may be required to be issued by Counterparty in
connection with stock options, convertibles, and other commitments of
Counterparty that may require the issuance or delivery of Shares in connection
therewith.

 

12



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

Representations for Cash Settlement and Net Physical Settlement:    If
Counterparty elects to settle the Transaction by Cash Settlement or Net Physical
Settlement, Counterparty represents and agrees that:    (i) During the period
from and including the first Expiration Date to and including the final
Expiration Date (the “Settlement Period”), the Shares or securities that are
convertible into, or exchangeable or exercisable for Shares shall not be,
subject to a “restricted period,” as such term is defined in Regulation M
(“Regulation M”) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and (B) Counterparty is not, on the date of the Cash Settlement
or Net Physical Settlement election, and will not be, on any day during the
Settlement Period, engaged in a distribution, as such term is used in Regulation
M, other than a distribution meeting the requirements of the exceptions set
forth in sections 101(b)(10) and 102(b)(7) of Regulation M; and    (ii) during
the Settlement Period, without the prior written consent of Barclays, the
Counterparty shall not, and shall cause its affiliates and affiliated purchasers
(each as defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) not to,
directly or indirectly (including, without limitation, by means of a derivative
instrument) purchase, offer to purchase, place any bid or limit order that would
effect a purchase of, or commence any tender offer relating to, any Shares (or
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable for the Shares; provided, that such restrictions will not apply to
the following: (A) purchases of Shares directly effected by the Issuer in
privately negotiated off-market transactions that are not “Rule 10b-18
Purchases” as defined in Rule 10b-18, (B) purchases of Shares from holders of
performance shares or units or restricted shares or units to satisfy tax
withholding requirements in connection with vesting; (C) the conversion or
exchange by holders of any convertible or exchangeable securities of the Issuer
issued prior to the Trade Date pursuant to the terms of such securities; or (D)
purchases of Shares effected by or for an Issuer plan by an agent independent of
the Issuer that satisfy the requirements of Rule 10b-18(a)(13)(ii) under the
Exchange Act.

 

13



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

 

Dividends:   

Extraordinary Dividends:

   Any and all dividends declared by the Issuer on the Shares for which the
ex-dividend date occurs during the period from, and including, the Trade Date
to, and including, the date on which the obligations of Counterparty under the
Transaction have been satisfied in full. Adjustments:   

Method of Adjustment:

   Calculation Agent Adjustment; provided that the Equity Definitions shall be
amended by replacing the words “diluting or concentrative” in Sections 11.2(a),
11.2(c) (in two instances) and 11.2(e)(vii) with the word “material” and by
adding the words “or the Transaction” after the words “theoretical value of the
relevant Shares” in Section 11.2(a), 11.2(c) and 11.2(e)(vii); provided, further
that adjustments may be made to account solely for changes in volatility,
expected dividends, stock loan rate or liquidity relative to the relevant
Shares. Extraordinary Events:   

New Shares:

   Section 12.1(i) of the Equity Definitions is hereby amended by deleting the
text in clause (i) in its entirety and replacing it with the phrase “publicly
quoted, traded or listed on any of the New York Stock Exchange, the NASDAQ
Global Select Market or the NASDAQ Global Market (or their respective
successors)”.

Share-for-Share:

   The definition of “Share-for-Share” set forth in Section 12.1(f) of the
Equity Definitions is hereby amended by the deletion of the parenthetical in
clause (i) thereof. Consequences of Merger Events:   

Merger Event:

  

Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and Additional Termination
Event as defined below in this Confirmation, Barclays may elect, in its
commercially reasonable judgment, whether the provisions of Section 12.2 of the
Equity Definitions or the provisions regarding Additional Termination Events
below will apply.

 

(a) Share-for-Share: Modified Calculation Agent Adjustment

 

14



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

  

(b) Share-for-Other: Cancellation and Payment (Calculation Agent Determination)

 

(c) Share-for-Combined: Cancellation and Payment (Calculation Agent
Determination); provided that Barclays may elect Component Adjustment.

Consequences of Tender Offers:    Tender Offer:   

Applicable; provided that if an event occurs that constitutes both a Tender
Offer under Section 12.1(d) of the Equity Definitions and Additional Termination
Event as described below in this Confirmation, then (i) if such event does not
result in Cancellation and Payment under Section 12.3 of the Equity Definitions,
then Barclays may elect, in its commercially reasonable judgment, whether the
provisions of Section 12.3 of the Equity Definitions or the provisions regarding
Additional Termination Events below will apply, and (ii) otherwise, the
provisions regarding Additional Termination Events below will apply.

 

(a) Share-for-Share: Modified Calculation Agent Adjustment

 

(b) Share-for-Other: Modified Calculation Agent Adjustment

 

(c) Share-for-Combined: Modified Calculation Agent Adjustment

Modified Calculation Agent Adjustment:    For greater certainty, the definition
of “Modified Calculation Agent Adjustment” of the Equity Definitions shall be
amended (i) in Section 12.2(e) of the Equity Definitions by adding the following
italicized language after the stipulated parenthetical provision: “(including
adjustments to account for changes in volatility, expected dividends, stock loan
rate or liquidity relevant to the Shares or to the Transaction) from the
Announcement Date or the Determination Date, as applicable, to the Merger
Date.”, (ii) in Section 12.3(d) of the Equity Definitions by adding the
following italicized language after the stipulated parenthetical provision:
“(including adjustments to account for changes in volatility, expected
dividends, stock loan rate or liquidity relevant to the

 

15



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

   Shares or to the Transaction) from the Announcement Date or the Determination
Date, as applicable, to the Tender Offer Date.”, and (iii) in both Section
12.2(e) and Section 12.3(d) of the Equity Definitions by deleting the phrase
“expected dividends,” from such stipulated parenthetical provisions.
Announcement Date:    The definition of “Announcement Date” in Section 12.1 of
the Equity Definitions shall be amended by (i) replacing the word “leads to the”
in the third and the fifth lines thereof with the words “, if completed, would
lead to a”, and (ii) replacing the words “voting shares” in the fifth line
thereof with the word “Shares”. Announcement Event:    If an Announcement Event
has occurred, the Calculation Agent shall have the right to determine the
economic effect of the Announcement Event on the theoretical value of the
Transaction (including without limitation any change in volatility, stock loan
rate or liquidity relevant to the Shares or to the Transaction) (i) at a time
that it deems appropriate, from the Announcement Date to the date of such
determination (the “Determination Date”), and (ii) on the Valuation Date or on a
date on which a payment amount is determined pursuant to Sections 12.7 or 12.8
of the Equity Definitions, from the Announcement Date or the Determination Date,
as applicable, to the Valuation Date or the date on which a payment amount is
determined pursuant to Sections 12.7 or 12.8 of the Equity Definitions. If any
such economic effect is material, the Calculation Agent will adjust the terms of
the Transaction to reflect such economic effect. “Announcement Event” shall mean
the occurrence of an Announcement Date of a Merger Event or Tender Offer or
potential Merger Event or potential Tender Offer. Settlement of Cancellation and
Payment:    With respect to any Extraordinary Events hereunder, upon the
occurrence of Cancellation and Payment in whole or in part, the parties agree
that the amount to be paid, in accordance with the Equity Definitions, shall
constitute a Transaction Early Termination Amount, subject to satisfaction by
the payment or delivery of Shares or cash as set forth in the Early Termination
section below. Nationalization, Insolvency or Delisting:    Cancellation and
Payment (Calculation Agent Determination); provided that, in addition to the

 

16



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

   provisions of Section 12.6(a)(iii) of the Equity Definitions, it will also
constitute a Delisting if the Exchange is located in the United States and the
Shares are not immediately re-listed, re-traded or re-quoted on any of the New
York Stock Exchange, the NASDAQ Global Market or the NASDAQ Global Select Market
(or their respective successors); if the Shares are immediately re-listed,
re-traded or re-quoted on any such exchange or quotation system, such exchange
or quotation system shall thereafter be deemed to be the Exchange. Determining
Party:    Barclays, acting in good faith and in a commercially reasonable manner
Additional Disruption Events:    Change in Law:   

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended (i) by replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation” and (ii) by replacing the word “Shares” where it
appears in clause (X) thereof with the words “Hedge Position”.

 

The parties agree that, for the avoidance of doubt, for purposes of Section
12.9(a)(ii) of the Equity Definitions, “any applicable law or regulation” shall
include the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010,
any rules and regulations promulgated thereunder and any similar law or
regulation, and the consequences specified in Section 12.9(b)(i) of the Equity
Definitions shall apply to any Change in Law arising from such act, rule or
regulation.

Failure to Deliver:    Not Applicable Insolvency Filing:    Applicable Hedging
Disruption:   

Applicable; provided that:

 

(i) Section 12.9(a)(v) of the Equity Definitions is hereby modified by inserting
the following two phrases at the end of such Section:

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”

 

17



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

   (ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”. Increased Cost of Hedging:    Not Applicable Loss of Stock
Borrow:    Applicable. Section 12.9(b)(iv) of the Equity Definitions is hereby
amended by deleting the text from and including “(A)” to and including “(B)” and
by deleting the words “in each case”. Maximum Stock Loan Rate:    2.00%
Increased Cost of Stock Borrow:    Applicable; provided that it shall be a
condition to Counterparty’s right to make the election described in clause (C)
of Section 12.9(b)(v) of the Equity Definitions that on the date of such
election, none of Counterparty, its directors, executive officers, or any person
controlling, or exercising influence over, its decision to make such election is
in possession of any material non-public information with respect to
Counterparty or the Shares; and provided further that, if Counterparty timely
makes the election described in clause (A) or (B) of Section 12.9(b)(v) of the
Equity Definitions, Counterparty shall thereafter remain entitled, subject to
the foregoing condition, to terminate the Transaction pursuant to Section
12.9(b)(v)(C) of the Equity Definitions upon ten Scheduled Trading Days’ notice
to Barclays. Section 12.9(b)(v) of the Equity Definitions is hereby amended by
deleting the text from and including “(X)” to and including “(Y)”. Initial Stock
Loan Rate:    0.25% Hedging Party:    Barclays or an affiliate of Barclays that
is involved in the hedging of the Transaction for all applicable Additional
Disruption Events Determining Party:    Barclays for all applicable
Extraordinary Events Non-Reliance:    Applicable Agreements and Acknowledgments
Regarding Hedging Activities:    Applicable

 

18



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

Additional Acknowledgments:    Applicable Other Provisions:    Additional
Agreements:    If Counterparty would be obligated to pay cash to Barclays
pursuant to the terms of this Agreement for any reason without having had the
right (other than pursuant to this paragraph) to elect to deliver Shares in
satisfaction of such payment obligation, then Counterparty may elect to deliver
to Barclays a number of Shares (whether registered or unregistered) having a
cash value equal to the amount of such payment obligation. Such number of Shares
to be delivered shall be the number of Shares, determined by the Calculation
Agent, sufficient for Barclays to realize the cash equivalent of such payment
obligation from proceeds of the sale of such number of Shares over a reasonable
period of time taking into account any applicable discount (determined in a
commercially reasonable manner) to reflect any restrictions on transfer as well
as the market value of the Shares). Settlement relating to any delivery of
Shares pursuant to this paragraph shall occur within a reasonable period of
time. The number of Shares delivered pursuant to this paragraph shall not exceed
the Maximum Deliverable Share Amount and shall be subject to the provisions
under “Early Termination” hereof regarding Proceeds Amount and the provisions
set forth in subsection (c) under “Additional Agreements, Representations and
Covenants of Counterparty, Etc.” below. Early Termination:    Notwithstanding
any provision to the contrary, upon the designation of an Early Termination Date
or the occurrence of Cancellation and Payment in whole or in part hereunder,
Counterparty’s payment obligation in respect of the Transaction (which shall, in
the case of an Early Termination Date, be determined in accordance with Second
Method and Loss (which shall be determined using commercially reasonable
procedures in order to produce a commercially reasonable result)) (the
“Transaction Early Termination Amount”) may, at the option of Counterparty, be
satisfied by the delivery of a number of Shares equal to the Transaction Early
Termination Amount divided by the Termination Price (“Early Termination Stock
Settlement”); provided,

 

19



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

   however, that Counterparty must notify Barclays of its election of Early
Termination Stock Settlement by the close of business on the day that is two
Exchange Business Days following the day that the notice designating the Early
Termination Date, or notice that an Extraordinary Event has resulted in the
cancellation or termination of the Transaction in whole or in part, is
effective. “Termination Price” means the market value per Share on the Early
Termination Date, as determined by the Calculation Agent in a commercially
reasonable manner taking into account any applicable discount to reflect any
restrictions on transfer.    A number of Shares calculated as being due in
respect of any Early Termination Stock Settlement will be deliverable on the
third Clearance System Business Day following the date that notice specifying
the number of Shares deliverable is effective; provided that, if Counterparty is
delivering Shares as a result of a Merger Event, the Settlement Date for such
delivery will be immediately prior to the effective time of the Merger Event and
the Shares will be deemed delivered at such time such that Barclays will be a
holder of the Shares prior to such effective time. Section 6(d)(i) of the
Agreement is hereby amended by adding the following words after the word “paid”
in the fifth line thereof: “or any delivery is to be made, as applicable.”    On
or prior to the Early Termination Date or date on which notice that an
Extraordinary Event has resulted in the cancellation or termination of the
Transaction in whole or in part is effective, as applicable, if Early
Termination Stock Settlement is elected and if reasonably requested by Barclays
upon advice of counsel, Counterparty shall (subject to its right to make the
election described in the immediately succeeding paragraph) enter into a
registration rights agreement with Barclays in form and substance reasonably
acceptable to Barclays and Counterparty which agreement will contain among other
things, customary representations and warranties and indemnification,
restrictions on sales during “blackout dates” as provided for in the
Registration Rights Agreement and shall satisfy the conditions contained therein
and Counterparty shall file and diligently pursue to effectiveness a
Registration

 

20



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

   Statement pursuant to Rule 415 under the Securities Act. If and when such
Registration Statement shall have been declared effective by the Securities and
Exchange Commission, Counterparty shall have made available to Barclays such
Prospectuses as Barclays may reasonably request to comply with the applicable
prospectus delivery requirements for the resale by Barclays of such number of
Shares as Barclays shall specify (or, if greater, the number of Shares that
Counterparty shall specify). Such Registration Statement shall be effective and
Prospectus shall be current until the earliest of the date on which (i) all
Shares delivered by Counterparty in connection with an Early Termination Date
have been sold, (ii) Barclays has advised Counterparty that it no longer
requires that such Registration Statement be effective or (iii) all remaining
Shares could be sold by Barclays without registration pursuant to Rule 144
promulgated under the Securities Act (the “Termination Registration Period”). It
is understood that the Registration Statement and Prospectus will cover a number
of Shares equal to the aggregate number of Shares reasonably estimated by
Barclays to be potentially deliverable by Counterparty in connection with Early
Termination Stock Settlement hereunder, but in no event exceeding the Maximum
Deliverable Share Amount. On each day during the Termination Registration
Period, Counterparty shall represent that each of its filings under the
Securities Act, the Exchange Act or other applicable securities laws that are
required to be filed have been filed and that, as of the respective dates
thereof and as of the date of this representation, they do not contain any
untrue statement of a material fact or omission of a material fact required to
be stated therein or necessary to make the statements made, in the light of the
circumstances under which they were made, not misleading.    If Counterparty
elects not to deliver Shares subject to an effective Registration Statement (or
if some or all of the Shares delivered cannot be used to close out stock loans
in the shares of Counterparty entered into to establish or maintain short
positions by Barclays in connection with the Transaction without a prospectus
being required by applicable law to be delivered to such lender), the provisions
of sub-paragraphs (B) and (C) set forth above under “Conditions to Net Physical
Settlement” shall

 

21



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

   apply, mutatis mutandis, as if the Net Physical Settlement Amount were the
Transaction Early Termination Amount. In no event shall Counterparty be required
to deliver to Barclays a number of Shares greater than the Maximum Deliverable
Share Amount. Compliance With Securities Laws:    Counterparty represents and
agrees that it has complied, and will comply, in connection with the Transaction
and all related or contemporaneous sales and purchases of Shares, with the
applicable provisions of the Securities Act, the Exchange Act and the rules and
regulations promulgated thereunder, including, without limitation, Rule 10b-5
and 13e and Regulation M under the Exchange Act.    Each party acknowledges that
the offer and sale of the Transaction to it is intended to be exempt from
registration under the Securities Act by virtue of Section 4(2) thereof.
Accordingly, each party represents and warrants to the other party that (i) it
has the financial ability to bear the economic risk of its investment in the
Transaction and is able to bear a total loss of its investment, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act and (iii) the disposition of the Transaction is
restricted under this Confirmation, the Securities Act and state securities
laws.    Counterparty further represents and warrants that:    (a) Counterparty
is not entering into the Transaction to create actual or apparent trading
activity in the Shares (or any security convertible into or exchangeable for
Shares) or to raise or depress or otherwise manipulate the price of the Shares
(or any security convertible into or exchangeable for Shares);    (b)
Counterparty represents and acknowledges that as of the date hereof and without
limiting the generality of Section 13.1 of the Equity Definitions, Barclays is
not making any representations or warranties with respect to the treatment of
the Transaction under any accounting standards including ASC Topic 260, Earnings
Per Share, ASC Topic 815, Derivatives and Hedging, ASC Topic 480, Distinguishing
Liabilities from Equity and ASC 815-40, Derivatives and Hedging – Contracts in
Entity’s Own Equity (or any successor issue statements) or under FASB’s
Liabilities & Equity Project;

 

22



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

   (c) Counterparty is not, and after giving effect to the Transaction
contemplated hereby, will not be, an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended;    (d) As of the
Trade Date and each date on which a payment or delivery is made by Counterparty
hereunder, (i) the assets of Counterparty at their fair valuation exceed the
liabilities of Counterparty, including contingent liabilities; (ii) the capital
of Counterparty is adequate to conduct its business; and (iii) Counterparty has
the ability to pay its debts and other obligations as such obligations mature
and does not intend to, or believe that it will, incur debt or other obligations
beyond its ability to pay as such obligations mature. Account Details:   
Account for payments to Counterparty:   

To be advised.

   Account for payments to Barclays:    Bank: Barclays Bank plc NY    ABA# 026
00 2574   

BIC: BARCUS33

Acct: 50038524

Beneficiary: BARCGB33

Ref: Barclays Bank plc London Equity Derivatives

   Account for delivery of Shares to Barclays:   

To be advised.

Agreement Regarding Shares:    Counterparty agrees that, in respect of any
Shares delivered to Barclays, such Shares shall be, upon such delivery, duly and
validly authorized, issued and outstanding, fully paid and non-assessable and
subject to no adverse claims of any other party. The issuance of such Shares
does not and will not require the consent, approval, authorization, registration
or qualification of any government authority, except such as shall have been
obtained on or before the delivery date of any Shares or as may be required in
connection with any Registration Statement filed with respect to any Shares.
Bankruptcy Rights:    In the event of Counterparty’s bankruptcy, Barclays’

 

23



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

   rights in connection with the Transaction shall not exceed those rights held
by common shareholders. For the avoidance of doubt, the parties acknowledge and
agree that Barclays’ rights with respect to any other claim arising from the
Transaction prior to Counterparty’s bankruptcy shall remain in full force and
effect and shall not be otherwise abridged or modified in connection herewith.
Netting and Set-Off:    Obligations under the Transaction shall not be netted,
recouped or set off (including pursuant to Section 6 of the Agreement) against
any other obligations of the parties, whether arising under the Agreement, the
Transaction any other agreement, applicable law or otherwise, and no other
obligations of the parties shall be netted, recouped or set off (including
pursuant to Section 6 of the Agreement) against obligations under the
Transaction, whether arising under the Agreement, the Transaction any other
agreement, applicable law or otherwise, and each party hereby waives any such
right of setoff, netting or recoupment provided that both parties agree that
subparagraph (ii) of Section 2(c) of the Agreement shall apply to the
Transaction.

 

24



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

Right to Extend:    Barclays may postpone any potential Expiration Date or
postpone or extend any other date of valuation or delivery with respect to some
or all of the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Option Cash Settlement Amount or Net Physical
Settlement Amount (as applicable) for such Expiration Date), if Barclays
determines, in its reasonable discretion, that such postponement or extension is
reasonably necessary or appropriate (i) to preserve Barclays’ or its affiliate’s
hedging or hedge unwind activity hereunder in light of existing liquidity
conditions in the cash market or stock loan market (provided that any extension
or postponement resulting from such circumstances or conditions contemplated by
this clause (i) shall not result in the final Exercise Date for the Transaction
occurring more than seventy-five (75) Scheduled Trading Days following the final
Exercise Date contemplated hereunder), or (ii) to enable Barclays or its
affiliate to effect purchases or sale of Shares in connection with its hedging,
hedge unwind or settlement activity hereunder in a manner that would, if
Barclays or its affiliate were Issuer or an affiliated purchaser of Issuer, be
in compliance with applicable legal, regulatory or self-regulatory requirements,
or with related policies and procedures applicable to Barclays and/or such
affiliate. Transfer:    Neither party may transfer its rights or delegate its
obligations under the Transaction without the prior written consent of the other
party, except that Barclays, after payment in full of the Premium, may assign
its rights and delegate its obligations hereunder, in whole or in part, to any
other person (an “Assignee”) without the prior consent of the Counterparty,
effective (the “Transfer Effective Date”) upon delivery to Counterparty of an
executed acceptance and assumption by the Assignee (an “Assumption”) of the
transferred obligations of Barclays under the Transaction (the “Transferred
Obligations”). Beneficial Ownership:    Notwithstanding anything to the contrary
in the Agreement or this Confirmation, in no event shall Barclays be entitled to
receive, or shall be deemed to receive, any Shares in connection with this
Transaction if, immediately upon giving effect to such receipt of such

 

25



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

  

Shares, (i) Barclays’ Beneficial Ownership would be equal to or greater than
9.0% of the outstanding Shares or (ii) Barclays, Barclays Group (as defined
below) or any person whose ownership position would be aggregated with that of
Barclays or Barclays Group (Barclays, Barclays Group or any such person, a
“Barclays Person”) under Section 203 of the Delaware General Corporation Law
(the “DGCL Takeover Statute”) or any federal, state or local laws, regulations
or regulatory orders applicable to ownership of Shares (“Applicable Laws”),
owns, beneficially owns, constructively owns, controls, holds the power to vote
or otherwise meets a relevant definition of ownership in excess of a number of
Shares equal to (x) the number of Shares that would give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval by a state or federal regulator) of a Barclays Person under Applicable
Laws (including, without limitation, “interested stockholder” or “acquiring
person” status under the DGCL Takeover Statute) and with respect to which such
requirements have not been met or the relevant approval has not been received,
in each case minus (y) 1% of the number of Shares outstanding on the date of
determination (each of clause (i) and (ii) above, an “Ownership Limitation”). If
any delivery owed to Barclays hereunder is not made, in whole or in part, as a
result of an Ownership Limitation, Barclays’ right to receive such delivery
shall not be extinguished and Issuer shall make such delivery as promptly as
practicable after, but in no event later than one Exchange Business Day after,
Barclays gives notice to Issuer that such delivery would not result in any of
such Ownership Limitations being breached.

 

“Barclays’ Beneficial Ownership” means the “beneficial ownership” (within the
meaning of Section 13 of the Exchange Act and the rules promulgated thereunder
(collectively, “Section 13”)) of Shares, without duplication, by Barclays,
together with any of its affiliates or other person subject to aggregation with
Barclays under Section 13 for purposes of “beneficial ownership”, or by any
“group” (within the meaning of Section 13) of which Barclays is or may be deemed
to be a part (Barclays and any such affiliates, persons and groups,
collectively, “Barclays Group”) (or, to the

 

26



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

  

extent that, as a result of a change in law, regulation or interpretation after
the date hereof, the equivalent calculation under Section 16 of the Exchange Act
and the rules and regulations thereunder results in a higher number, such
number).

 

Notwithstanding anything in the Agreement or this Confirmation to the contrary,
Barclays shall not become the record or beneficial owner, or otherwise have any
rights as a holder, of any Shares that Barclays (or such affiliate) is not
entitled to receive at any time pursuant to this paragraph, until such time as
such Shares are delivered pursuant to this paragraph.

 

Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Barclays to purchase, sell, receive or deliver any Shares
or other securities to or from Counterparty, Barclays may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform Barclays’ obligations in respect of the Transaction and
any such designee may assume such obligations. Barclays shall be discharged of
its obligations to Counterparty solely to the extent of any such performance,
and not otherwise.

Repurchase Notices:    Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares (other than any repurchase of Shares by
Counterparty effected on March 13, 2013 through Barclays or an Affiliate of
Barclays), promptly give Barclays a written notice of such repurchase (a
“Repurchase Notice”) on such day if following such repurchase, the Warrant
Equity Percentage as determined on such day is (i) equal to or greater than 9%
or (ii) greater by 0.5% than the Warrant Equity Percentage included in the
immediately preceding Repurchase Notice (or, in the case of the first such
Repurchase Notice, greater than the Warrant Equity Percentage as of the Trade
Date). The “Warrant Equity Percentage” as of any day is the fraction (A) the
numerator of which is the product of (x) the sum of the Number of Warrants in
the aggregate and the number of Warrants in the aggregate underlying any other
OTC warrant transaction referencing the Shares between Barclays and Counterparty
and (y) the Option Entitlement in respect of the Transaction and (B) the

 

27



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

   denominator of which is the number of Shares outstanding on such day.
Counterparty agrees to indemnify and hold harmless Barclays and its affiliates
and their respective officers, directors, employees, affiliates, advisors,
agents and controlling persons (each, an “Indemnified Person”) from and against
any and all losses (including losses relating to Barclays’ hedging activities as
a consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees), joint or several, which an
Indemnified Person may become subject to, as a result of Counterparty’s failure
to provide Barclays with a Repurchase Notice on the day and in the manner
specified in this paragraph, and to reimburse, within 30 days, upon written
request, each of such Indemnified Persons for any reasonable legal or other
expenses incurred in connection with investigating, preparing for, providing
testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person in respect of the foregoing, such Indemnified Person
shall promptly notify Counterparty in writing, and Counterparty, upon request of
the Indemnified Person, shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Counterparty shall not be
liable for any settlement of any proceeding contemplated by this paragraph that
is effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Counterparty agrees to indemnify
any Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Counterparty shall not, without the prior written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding contemplated by this paragraph that is in respect of which
any Indemnified Person is or

 

28



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

   could have been a party and indemnity could have been sought hereunder by
such Indemnified Person, unless such settlement includes an unconditional
release of such Indemnified Person from all liability on claims that are the
subject matter of such proceeding on terms reasonably satisfactory to such
Indemnified Person. If the indemnification provided for in this paragraph is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then Counterparty hereunder,
in lieu of indemnifying such Indemnified Person thereunder, shall contribute to
the amount paid or payable by such Indemnified Person as a result of such
losses, claims, damages or liabilities. The remedies provided for in this
paragraph are not exclusive and shall not limit any rights or remedies which may
otherwise be available to any Indemnified Person at law or in equity. The
indemnity and contribution agreements contained in this paragraph shall remain
operative and in full force and effect regardless of the termination of the
Transaction. Notwithstanding anything in this paragraph, Counterparty will not
be liable to an Indemnified Person under this provision, whether by indemnity or
contribution, to the extent that any loss, claim, damage, liability or expense
is found in a final judgment by a court to have resulted from that Indemnified
Person’s gross negligence or willful misconduct. Regulation:    Barclays is
regulated by the Financial Services Authority. Barclays Bank PLC is not a member
of the Securities Investor Protection Corporation (“SIPC”).

Additional Agreements, Representations and Covenants of Counterparty, Etc.:

 

(a) Counterparty hereby represents and warrants to Barclays as of and on the
Trade Date, that:

 

  (1) it will not, and will not permit any person or entity subject to its
control to, bid for or purchase Shares on the Trade Date except pursuant to
transactions or arrangements which have been approved by Barclays or an
affiliate of Barclays;

 

  (2)

(A) as of the Trade Date, the Shares or securities that are convertible into, or
exchangeable or exercisable for Shares shall not be, subject to a “restricted
period,” as such term is defined in Regulation M and (B) it will not on the
Trade Date engage in, or be engaged in, any “distribution,” as such term is
defined in

 

29



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

  Regulation M promulgated under the Exchange Act, other than a distribution
meeting the requirements of the exceptions set forth in sections 101(b)(10) and
102(b)(7) of Regulation M (it being understood that Counterparty makes no
representation pursuant to this clause in respect of any action or inaction
taken by Barclays or any initial purchaser of the Convertible Notes);

 

  (3) each of Counterparty’s filings under the Securities Act, the Exchange Act,
or other applicable securities laws that are required to be filed have been
filed and that, as of the respective dates thereof and as of the date of this
representation, such filings when considered as a whole (with the more recent
such filings deemed to amend inconsistent statements contained in any earlier
such filings) do not contain any misstatement of a material fact or any omission
of a material fact required to be stated therein or necessary to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading; and

 

  (4) Counterparty is not entering into the Transaction for the purpose of
(i) creating actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or (ii) raising or depressing
or otherwise manipulating the price of the Shares (or any security convertible
into or exchangeable for the Shares) or otherwise in violation of the Exchange
Act.

 

(b) No collateral shall be required by either party for any reason in connection
with the Transaction.

 

(c) The representations and warranties of Counterparty set forth in Section 1 of
the Purchase Agreement dated as of March 12, 2013 between Counterparty and
Barclays Capital Inc. (the “Purchase Agreement”) relating to the issuance of USD
350,000,000 principal amount of 1.50% convertible senior subordinated notes due
2018 and the additional USD 50,000,000 principal amount of 1.50% convertible
senior subordinated notes due 2018 issued pursuant to the over-allotment option
exercised by the Initial Purchaser on the date hereof pursuant to Section 2(b)
of the Purchase Agreement (together, the “Convertible Notes”), are true and
correct and are hereby deemed to be repeated to Barclays as if set forth herein.

 

(d) Counterparty hereby represents and warrants to Barclays that it (A) is
capable of evaluating investment risks independently, both in general and with
regard to all transactions and investment strategies involving a security or
securities and (B) has total assets of at least $50 million.

Role of Agent:

Each of Barclays and Counterparty acknowledges to and agrees with the other
party hereto and to and with the Agent that (i) the Agent is acting as agent for
Barclays under the Transaction pursuant to instructions from such party,
(ii) the Agent is not a principal or party to the Transaction, (iii) the Agent
shall have no responsibility, obligation or liability, by way of

 

30



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

issuance, guaranty, endorsement or otherwise in any manner with respect to the
performance of either party under the Transaction, (iv) Barclays and the Agent
have not given, and Counterparty is not relying (for purposes of making any
investment decision or otherwise) upon, any statements, opinions or
representations (whether written or oral) of Barclays or the Agent, and
Counterparty has not given, and neither Barclays nor the Agent is relying (for
purposes of making any investment decision or otherwise) upon, any statements,
opinions or representations (whether written or oral) of Counterparty, in each
case other than the representations expressly set forth in this Confirmation or
the Agreement, and (v) each party agrees to proceed solely against the other
party, and not the Agent, to collect or recover any money or securities owed to
it in connection with the Transaction. Each party hereto acknowledges and agrees
that the Agent is an intended third party beneficiary for purposes of this
paragraph. Counterparty acknowledges that the Agent is an affiliate of Barclays.
Barclays will be acting for its own account in respect of this Confirmation and
the Transaction contemplated hereunder.

ISDA Master Agreement:

With respect to the Agreement, Barclays and Counterparty each agree as follows:

“Specified Entity” means in relation to Barclays and in relation to Counterparty
for purposes of the Transaction: Not applicable.

The definition of “Specified Transaction” in Section 14 of the Agreement is
hereby amended by adding the text “commodity transaction, credit derivative
transaction or futures transaction” after the words “foreign exchange
transaction” in the sixth line thereof. “Specified Transaction” shall exclude
any default under a Specified Transaction if caused solely by the general
unavailability of the currency in which payments under such Specified
Transaction are denominated due to exchange controls or other governmental
action.

The “Cross Default” provisions of Section 5(a)(vi) of the Agreement will not
apply to Barclays and will not apply to Counterparty.

The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of the Agreement
will not apply to Barclays and will not apply to Counterparty.

 

31



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

Additional Termination Event.

Without limiting the generality of the definition of any Extraordinary Event
hereunder, the occurrence of any of the following shall constitute an Additional
Termination Event with respect to which the Transaction shall be the sole
Affected Transaction and Issuer shall be the sole Affected Party; provided that
with respect to any Additional Termination Event, Barclays may choose to treat
part of the Transaction as the sole Affected Transaction (and in the case of the
Additional Termination Event referred to in clause (i) below, Barclays shall
treat only the relevant portion of the Transaction referred to in clause (i) as
the Affected Transaction), and, upon the termination of the Affected
Transaction, a Transaction with terms identical to those set forth herein except
with a Number of Warrants equal to the unaffected number of Warrants shall be
treated for all purposes as the Transaction, which shall remain in full force
and effect:

(i) within the period commencing on the Trade Date and ending on the first
anniversary of the Premium Payment Date, Buyer reasonably determines that it is
advisable to terminate a portion of the Transaction so that Buyer’s related
hedging activities will comply with applicable securities laws, rules or
regulations;

(ii) the sale, lease, transfer, conveyance or other disposition (other than by
way of merger or consolidation), in one or a series of related transactions, of
all or substantially all of the properties and assets of the Issuer and its
subsidiaries taken as a whole to another person other than to one or more of the
Issuer’s wholly-owned subsidiaries;

(iii) the adoption of a plan relating to the liquidation or dissolution of the
Issuer;

(iv) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any person becomes the
beneficial owner, directly or indirectly, of more than 50% of the voting stock
of the Issuer (measured by voting power rather than the number of Shares),
except that a person shall be deemed to have “beneficial ownership” of all
securities that such person has the right to acquire, whether such right is
currently exercisable or is exercisable only upon the occurrence of a subsequent
condition;

(v) the first day on which a majority of the members of the board of directors
of the Issuer are not continuing directors; or

(vi) the Issuer consolidates with, or merges with or into, any person, or any
person consolidates with, or merges with or into, the Issuer, in any such event
pursuant to a transaction in which any of the voting stock of the Issuer is
converted into or exchanged for cash, securities or other property; provided,
however that a transaction as a result of which the holders of the voting stock
of the Issuer immediately prior to such transaction will own, directly or
indirectly, more than 50% of all voting stock of the continuing or surviving
corporation or limited liability company or transferee or a direct or indirect
parent thereof immediately after such transaction shall not constitute an
Additional Termination Event.

 

32



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

Notwithstanding anything to the contrary set forth herein, an event described in
clauses (ii) through (v) above will not constitute an Additional Termination
Event if 90% of the consideration for the Shares (excluding cash payments for
fractional shares and cash payments made in respect of dissenters’ appraisal
rights) in the transaction or transactions otherwise constituting an Additional
Termination Event consists of shares of common stock or American Depositary
Shares representing shares of common stock, traded on a U.S. national securities
exchange, or which will be so traded or quoted when issued or exchanged in
connection with such event; provided that, with respect to an entity organized
under the laws of a jurisdiction outside the United States, such entity has a
worldwide total market capitalization of its equity securities of at least three
times the market capitalization of the Issuer before giving effect to the
consolidation or merger.

For purposes of the foregoing, “beneficial ownership” shall be determined in
accordance with Rule 13d-3 promulgated by the Securities and Exchange Commission
under the Exchange Act. The term “person” includes any syndicate or group which
would be deemed to be a “person” under Section 13(d)(3) of the Exchange Act. The
term “continuing director” means, as of any date of determination, any member of
the board of directors of the Issuer who (i) was a member of such board of
directors on the date hereof or (ii) was nominated for election or elected to
such board of directors with the approval of a majority of the continuing
directors who were members of such board of directors at the time of such
nomination or election. The term “voting stock” of a person means all shares of
capital stock of such person entitled to vote in elections of the board of
directors, managers or trustees of such person.

The “Automatic Early Termination” provision of Section 6(a) of the Agreement
will not apply to Barclays or to Counterparty.

Payments on Early Termination. For the purpose of Section 6(e) of the Agreement:
(i) Loss (which shall be determined using commercially reasonable procedures in
order to produce a commercially reasonable result) shall apply; and (ii) the
Second Method shall apply.

“Termination Currency” means USD.

Tax Representations.

 

(I)

Payer Representations. For the purpose of Section 3(e) of the Agreement, each
party represents to the other party that it is not required by any applicable
law, as modified by the practice of any relevant governmental revenue authority,
of any Relevant Jurisdiction to make any deduction or withholding for or on
account of any Tax from any payment (other than interest under Section 2(e),
6(d)(ii), or 6(e) of the Agreement) to be made by it to the other party under
the Agreement. In making this representation, each party may rely on (i) the
accuracy of any representations made by the other party pursuant to Section 3(f)
of the Agreement, (ii) the satisfaction of the agreement contained in
Sections 4(a)(i)

 

33



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

  and 4(a)(iii) of the Agreement, and the accuracy and effectiveness of any
document provided by the other party pursuant to Sections 4(a)(i) and 4(a)(iii)
of the Agreement, and (iii) the satisfaction of the agreement of the other party
contained in Section 4(d) of the Agreement; provided that it will not be a
breach of this representation where reliance is placed on clause (ii) above and
the other party does not deliver a form or document under Section 4(a)(iii) of
the Agreement by reason of material prejudice to its legal or commercial
position. For purposes of this representation, “any Tax from any payment” shall
not include any tax imposed by sections 1471 through 1474 of the United States
Internal Revenue Code (the “Code”).

 

(II) Payee Representations. For the purpose of Section 3(f) of the Agreement,
each party makes the following representations to the other party:

 

  (i) Barclays makes the following representations to Counterparty:

 

  (A) Each payment received or to be received by it in connection with this
Agreement is effectively connected with its conduct of a trade or business
within the United States; and

 

  (B) It is a “foreign person” (as that term is used in Section 1.6041-4(a)(4)
of United States Treasury Regulations) for United States federal income tax
purposes

 

  (ii) Counterparty represents that it is a corporation incorporated in
Delaware.

Delivery Requirements. For the purpose of Sections 4(a)(i) and (ii) of the
Agreement, each party agrees to deliver the following documents:

 

(a) Tax forms, documents or certificates to be delivered are:

Barclays agrees to complete (accurately and in a manner reasonably satisfactory
to Counterparty), execute, and deliver to Counterparty, United States Internal
Revenue Service Form W-8ECI and all required attachments, or any successor of
such form(s): (i) before the first payment date under this agreement;
(ii) promptly upon reasonable demand by Counterparty; and (iii) promptly upon
learning that any such Form previously provided by Barclays has become obsolete
or incorrect.

Counterparty agrees to complete (accurately and in a manner reasonably
satisfactory to Barclays), execute, and deliver to Barclays, United States
Internal Revenue Service Form W-9, or any successor of such form(s): (i) before
the first payment date under this agreement; (ii) promptly upon reasonable
demand by Barclays; and (iii) promptly upon learning that any such form(s)
previously provided by Counterparty has become obsolete or incorrect.

 

34



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

(b) Other documents to be delivered:

 

Party Required to

Deliver Document

 

Document Required

to be Delivered

  

When Required

 

Covered by

Section 3(d)

Representation

Counterparty   Evidence of the authority and true signatures of each official or
representative signing this Confirmation    Upon or before the Effective Date  
Yes Counterparty   Certified copy of the resolution of the Board of Directors or
equivalent document authorizing the execution and delivery of this Confirmation
and such other certificate or certificates as Barclays shall reasonably request
   Upon or before the Effective Date   Yes

Addresses for Notices:

Address for notices or communications to Barclays for all purposes:

Barclays Capital Inc.

745 Seventh Ave.

New York, NY 10019

Attention:   General Counsel

Telephone: (+1) 212-412-4000

Facsimile: (+1) 212-412-7519

with a copy to:

Barclays Capital Inc.

745 Seventh Ave.

New York, NY 10019

Attn:

Telephone:

Facsimile:    

 

Paul Robinson

(+1) 212-526-0111

(+1) 917-522-0458

and

 

35



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

Barclays Bank PLC,

5 The North Colonnade

Canary Wharf, London E14 4BB

Facsimile: 44(20) 777 36461

Phone: 44(20) 777 36810

Address for notices or communications to Counterparty for all purposes:

 

Address:    1450 Broadway    New York, NY 10018 Attention:    Chief Executive
Officer Facsimile No.:    212-391-0127 Telephone No.:    212-730-0030

In addition, in the case of notices or communications relating to Section 5, 6,
11 or 13 of the Agreement, a second copy of any such notice or communication
shall be addressed to the attention of Counterparty’ General Counsel as follows:

 

Address:    1450 Broadway    New York, NY 10018 Attention:    General Counsel
Facsimile No.:    212-391-0127 Telephone No.:    212-819-2089

Process Agent: For the purpose of Section 13(c) of the Agreement: Barclays
appoints as its Process Agent:

Barclays Capital Inc.

745 Seventh Ave.

New York, NY 10019

Attn: General Counsel

Counterparty does not appoint a Process Agent.

Multibranch Party. For the purpose of Section 10(c) of the Agreement: Neither
Barclays nor Counterparty is a Multibranch Party.

Calculation Agent. “Calculation Agent” means Barclays; provided that all
calculations and determinations to be made hereunder or in connection herewith
by the Calculation Agent shall be made in good faith and in a commercially
reasonable manner.

 

36



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

Credit Support Document.

With respect to Barclays: Not Applicable

With respect to Counterparty: Not Applicable

Credit Support Provider.

With respect to Barclays: Not Applicable.

With respect to Counterparty: Not Applicable.

Governing Law. This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York.

WAIVER OF JURY TRIAL. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE TRANSACTION. EACH PARTY (I) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THE TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.

Netting of Payments. The provisions of Section 2(c) of the Agreement shall not
be applicable to the Transaction.

Basic Representations. Section 3(a) of the Agreement is hereby amended by the
deletion of “and” at the end of Section 3(a)(iv); the substitution of a
semicolon for the period at the end of Section 3(a)(v) and the addition of
Section 3(a)(vi), as follows:

“Eligible Contract Participant; Line of Business. Each party agrees and
represents that it is an “eligible contract participant” as defined in
Section 1a(18) of the U.S. Commodity Exchange Act, as amended (the “CEA”), this
Agreement and the Transaction thereunder are subject to individual negotiation
by the parties and have not been executed or traded on a “trading facility” as
defined in Section 1a(34) of the CEA, and it has entered into this Confirmation
and the Transaction in connection with its business or a line of business
(including financial intermediation), or the financing of its business.”

Acknowledgements:

 

(a) The parties acknowledge and agree that there are no other representations,
agreements or other undertakings of the parties in relation to the Transaction,
except as set forth in this Confirmation.

 

37



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

(b) The parties hereto intend for:

 

  (i) Barclays to be a “financial institution” as defined in Section 101(22) of
Title 11 of the United States Code (the “Bankruptcy Code”) and the Transaction
to be a “securities contract” as defined in Section 741(7) of the Bankruptcy
Code and a “swap agreement” as defined in Section 101(53B) of the Bankruptcy
Code, qualifying for the protections of, among other sections, Sections
362(b)(6), 362 (b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code;

 

  (ii) a party’s right to liquidate the Transaction and to exercise any other
remedies upon the occurrence of any Event of Default under the Agreement with
respect to the other party to constitute a “contractual right” as defined in the
Bankruptcy Code;

 

  (iii) all payments for, under or in connection with the Transaction, all
payments for the Shares and the transfer of such Shares to constitute
“settlement payments” as defined in the Bankruptcy Code.

 

(c) The parties acknowledge and agree that in the event of an Early Termination
Date as a result of an Event of Default that is within Counterparty’s control,
the amount payable under the Agreement will be a cash amount calculated as
described therein and that any delivery specified in the Transaction will no
longer be required.

Amendment of Section 6(d)(ii). Section 6(d)(ii) of the Agreement is modified by
deleting the words “on the day” in the second line thereof and substituting
therefor “on the day that is three Local Business Days after the day”.
Section 6(d)(ii) is further modified by deleting the words “two Local Business
Days” in the fourth line thereof and substituting therefor “three Local Business
Days.”

Amendment of Definition of Reference Market-Makers. The definition of “Reference
Market-Makers” in Section 14 of the Agreement is hereby amended by adding in
clause (a) after the word “credit” and before the word “and” the words “or to
enter into transactions similar in nature to the Transactions.”

Consent to Recording. Each party consents to the recording of the telephone
conversations of trading and marketing personnel of the parties and their
Affiliates in connection with this Confirmation. To the extent that one party
records telephone conversations (the “Recording Party”) and the other party does
not (the “Non-Recording Party”), the Recording Party shall in the event of any
dispute, make a complete and unedited copy of such party’s tape of the entire
day’s conversations with the Non-Recording Party’s personnel available to the
Non-Recording Party. The Recording Party’s tapes may be used by either party in
any forum in which a dispute is sought to be resolved and the Recording Party
will retain tapes for a consistent period of time in accordance with the
Recording Party’s policy unless one party notifies the other that a particular
transaction is under review and warrants further retention.

Disclosure. Each party hereby acknowledges and agrees that Barclays has
authorized Counterparty to disclose the Transaction and any related hedging
transaction between the parties

 

38



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

if and to the extent that Counterparty reasonably determines (after consultation
with Barclays, to the extent permissible and practicable) that such disclosure
is required by law or by the rules of the New York Stock Exchange or any
securities exchange. Notwithstanding the foregoing, effective from the date of
commencement of discussions concerning the Transaction, Counterparty and each of
its employees, representatives, or other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Counterparty relating to such tax treatment and
tax structure.

Severability. If any term, provision, covenant or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable in whole or in part for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Confirmation had been executed with the invalid
or unenforceable provision eliminated, so long as this Confirmation as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter of this Confirmation and the deletion of
such portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of
Section 2, 5, 6 or 13 of the Agreement (or any definition or provision in
Section 14 to the extent that it relates to, or is used in or in connection with
any such Section) shall be so held to be invalid or unenforceable.

Illegality. The parties agree that for the avoidance of doubt, for purposes of
Section 5(b)(i) of the Agreement, “any applicable law” shall include the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules and
regulations promulgated thereunder and any similar law or regulation, without
regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and the consequences specified in the Agreement, including without
limitation, the consequences specified in Section 6 of the Agreement, shall
apply to any Illegality arising from any such act, rule or regulation.

Affected Parties. For purposes of Section 6(e) of the Agreement, each party
shall be deemed to be an Affected Party in connection with Illegality and any
Tax Event.

Indemnifiable Tax. For purposes of this Agreement, “Indemnifiable Tax” shall not
include any Tax imposed pursuant to sections 1471 through 1474 of the Code.

Counterparts. This Confirmation may be executed in one or more counterparts,
each of which shall be deemed an original and all of which taken together shall
constitute a single agreement.

[Signatures follow on separate page]

 

39



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.

 

Very truly yours,

BARCLAYS CAPITAL INC.,

acting solely as Agent in connection with the Transaction on behalf of Barclays
Bank PLC

By:  

/s/ Bryan C. Spencer

  Name:   Bryan C. Spencer   Title:   Authorized Signatory

Confirmed as of the date first above written:

 

ICONIX BRAND GROUP, INC. By:  

/s/ Neil Cole

  Name:   Neil Cole   Title:   Chairman, President and CEO

 

40